GARY ALLISON, as Guardian Ad Litem for Sarah Allison, a minor, Plaintiffs Below, Appellants,
v.
MIDDLETOWN HIGH SCHOOL, and APPOQUINIMINK SCHOOL DISTRICT, Defendants Below, Appellees.
No. 146, 2008.
Supreme Court of Delaware.
Submitted: August 27, 2008.
Decided: August 29, 2008.
Before HOLLAND, JACOBS and RIDGELY, Justices.

ORDER
JACK B. JACOBS, Justice.
This 29th day of August 2008, upon consideration of the briefs of the parties, it appears to the Court that the judgment of the Superior Court should be affirmed on the basis of and for the reasons set forth in its decision dated March 4, 2008.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.